*866OFINION.
Trtjssell :
Under authority of the Board’s decision in Even Realty Co., 1 B. T. A. 355, we must sustain respondent’s method of computing the gain realized upon the sale of petitioner’s property in 1920.
Petitioner contends that respondent erred in using a depreciation rate in excess of 2 per cent and in support thereof offered the testimony of one witness that it was his opinion that with ordinary repairs the buildings in question had a life of from 20 to 25 years from 1927.
The testimony of witnesses produced at the trial is convincing that the expected life of the houses herein involved was from 20 to 25 years after the date of the testimony, which was in 1927. This would make the total life of the buildings from 47 to 52 years. We are, therefore, of the opinion that the expected life should be taken to be 50 years and, in view of the fact that substantially 13 years had *867passed prior to March 1, 1913, the established March 1, 1913, value of $10,333 should be depreciated at the rate of one thirty-seventh of that value for each period of 12 months between 1913 and the date of sale.
The deficiency should be recomputed in accordance with the findings of fact and opinion.

Judgment will be entered fursucmt to Rule 50.